Title: From Benjamin Franklin to David Hartley, 7 January 1784
From: Franklin, Benjamin
To: Hartley, David


          
            My Dear friend
            Passy Jan 7 1784
          
          I have this moment recd your favour of the 25th past acquainting me with the change in administration. I am sure that in reforming the Constitution wch is sometimes talked of, it wd not be better to make your great offices of State hereditary, than to suffer the inconvenience of such frequent & total changes. Much Faction & Cabal wd be prevented, by having a hereditary first Ld of the Treasury, a hereditary Ld Chancellor, Privy Seal President of the council, Secretary of State, first Ld of the Admiralty &c &c &c— It will not be said that the Duties of these offices being important, we cannot trust to nature for the chance of requisite talents, since we have an hereditary set of judges in the last resort, the House of Peers; an hereditary King, and in a certain German university an hereditary professor of Mathematics.— We have not yet heard of the arrival of our Express in America who carried the definitive treaty. He sailed the 26 of September. As soon as the Ratification arrives I shall immediately send you word of it.
          With great Esteem I am ever My Dear friend Yours most affectely
          
            B Franklin
            To D Hartley Esqr.
          
        